NOTE: This order is nonprecedential.

(ﬂatten gutter; @1111 at Qppealﬁ
tor the jfeheral @irmtt

STEVEN C. KELLY,
Claimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, I
Respondent—Appellee.

2012-7024 '

Appeal from the United States Court of Appeals for
Veterans Claims in case no. 10-2430, Judge John J.
Farley, III.

ON MOTION

ORDER

Steven C. Kelly moves for leave to proceed in forma
pauperis.

Upon consideration thereof,

IT Is ORDERED THAT:

KELLY V. DVA 2

The motion is granted.

FOR THE COURT

M Isl Jan Horbaly
Date Jan Horbaly
Clerk

cc: Steven C. Kelly "LED

' 9.3.600!“ F R

Jeanne E. Dav1dson, Esq. THE EnggAéPagAclﬁsno
21 .
S DEC 1 2 2011
3mm

CLERK